DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 12/31/2020. The applicant submits one Information Disclosure Statement dated 12/31/2020. The applicant does not claim Foreign priority. The applicant claims Domestic priority to an application filed on 12/18/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,884,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention id directed to the same inventive concept of transmitting and first and second electromagnetic signal that are combined and then reduce the noise from the combined signal.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a sensing system. The claims fail the first prong of the 2019 Guidance of Subject Matter Eligibility. The independent claim contains the features of a transmitter, receiver, mixer, and switching modules. The structural features are broadly claimed with functional operations. However, the claim does not claim what the purpose of the structures performing the various functions are used for. The dependent claims are various structures such a radar, lidar, sensing system, and functional operations.  
This judicial exception is not integrated into a practical application because the claims are not directed to a particular use. The claims are directed to explaining how certain structure are able to perform functional operations. The dependent claims of lidar and radar do not identify what those features are used for. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify a particular purpose for using the sensing system. Thus, the claims fail the second prong of the guidance and are not eligible for patent protection.
Claims 11 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a vehicle. The claims fail the first prong of the 2019 Guidance of Subject Matter Eligibility. The independent claim contains the features of a transmitter, receiver, mixer, and switching modules. The structural features are broadly claimed with functional operations. However, the claim does not claim what the purpose of the structures performing the various functions are used for. The dependent claims are various structures such a radar, lidar, sensing system, and functional operations.  
This judicial exception is not integrated into a practical application because the claims are not directed to a particular use. The claims are directed to explaining how certain structure are able to perform functional operations. The dependent claims of lidar and radar do not identify what those features are used for. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify a particular purpose for using the sensing system. Thus, the claims fail the second prong of the guidance and are not eligible for patent protection.
Claims 18 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a method performing by a sensing system. The claims fail the first prong of the 2019 Guidance of Subject Matter Eligibility. The independent claim contains the features of a transmitter, receiver, mixer, and switching modules. The structural features are broadly claimed with functional operations. However, the claim does not claim what the purpose of the structures performing the various functions are used for. The dependent claims are various structures such a radar, lidar, sensing system, and functional operations. 
This judicial exception is not integrated into a practical application because the claims are not directed to a particular use. The claims are directed to explaining how certain structure are able to perform functional operations. The dependent claims of lidar and radar do not identify what those features are used for. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are not directed to a particular use. The claims are directed to explaining how certain structure are able to perform functional operations. The dependent claims of lidar and radar do not identify what those features are used for.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 16,  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Josefsberg US 2019/0128998.
As per claim 1, A sensing system, comprising: 
a transmitter module configured to generate a first electromagnetic signal and emit a first portion of the first electromagnetic signal into an environment proximate to the sensing system during a defined period, the first portion of the first electromagnetic signal being a transmitted electromagnetic signal, the defined period comprises a leading interval and a terminal interval; (Josefsberg paragraph 0028 discloses, “a transmitter for transmitting at least one radio signal;” and paragraph 0009 discloses, “Automotive RADAR systems use a pulse-Doppler approach, where the transmitter operates for a short period, known as the pulse repetition interval (PRI),”)
a receiver module configured to receive a reflected electromagnetic signal responsive to the transmitted electromagnetic signal, the reflected electromagnetic signal corresponding to a reflection of a portion of the transmitted electromagnetic signal by an object in the environment proximate to the sensing system; (Josefsberg paragraph 0028 discloses, “a receiver for receiving at least one radio signal returned from one or more objects/targets” and paragraph 0009 discloses, “As the RADAR returns, the reflections are processed coherently to extract range and relative motion of detected objects. Another approach is to use continuous wave frequency modulation (CWFM).”)
a mixer module configured to mix the reflected electromagnetic signal received by the receiver module and a second portion of the first electromagnetic signal generated by the transmitter module to output a mixed electromagnetic signal; (Josefsberg paragraph 0107 discloses, “A phase detector or phase comparator is a frequency mixer, analog multiplier or logic circuit that generates a voltage signal which represents the difference in phase between two signal inputs.”) and 
a switching component configured to filter the mixed electromagnetic signal such that the switching component causes a first portion of the mixed electromagnetic signal corresponding to the leading interval of the defined period to be removed, wherein the switching component causes a second portion of the mixed electromagnetic signal corresponding to the terminal interval of the defined period to be outputted. (Josefsberg paragraph 0034 discloses, “Further, the at least one ultra-low phase noise frequency synthesizer further comprises at least one fixed frequency multiplier configured to receive and multiply the at least one output signal generated by the at least one main PLL by a predefined factor to generate at least one final output signal of at least one final output frequency. The at least one ultra-low phase noise frequency synthesizer is implemented on the same electronic circuitry or on a separate electronic circuitry. Further, the ultra-low phase noise frequency synthesizer may be used to generate the up or down converting signal of the RADAR unit.”)
As per claim 2, The sensing system of claim 1, further comprising: a digitizer module configured to digitize the second portion of the mixed electromagnetic signal corresponding to the terminal interval of the defined period. (Josefsberg paragraph 0038 discloses, “Herein, the ultra-low phase noise frequency synthesizer is a critical part of a System, regardless of how it is implemented. The ultra-low phase noise frequency synthesizer comprises one main PLL (Phase Lock Loop) and one reference sampling PLL. The main PLL comprises one high frequency DDS (Direct Digital Synthesizer), one Digital Phase Frequency Detector, one main VCO (Voltage Controlled Oscillator), one internal frequency divider, one output frequency divider or multiplier and one down convert mixer. The reference sampling PLL comprises one reference clock, one sampling phase detector, one digital phase/frequency detector and one reference VCO. This embodiment provides vast and critical improvement in the overall system output phase noise.”)
As per claim 3, The sensing system of claim 1, wherein the terminal interval corresponds to a defined fraction of the defined period, the defined fraction is a rational number. (Josefsberg paragraph 0041 discloses, “The ultra-low phase noise frequency synthesizer comprises one main PLL (Phase Lock Loop) and one reference sampling PLL. The main PLL further comprises one Fractional-N Synthesizer chip, one primary VCO (Voltage Controlled Oscillator) and one down convert mixer. The Fractional-N Synthesizer chip includes one Digital Phase Detector and one software controllable variable frequency divider.”)
As per claim 4, The sensing system of claim 1, wherein the terminal interval spans a time interval within the defined period based at least on a defined range of a target object in the environment relative to the sensing system. (Josefsberg paragraph 0144 discloses, “The comb generator 1404 turns the input sine wave 1502 to a series of very narrow pulses 1504 with same time period T1, and a pulse bandwidth as tp in the time domain. For example, if the frequency of input sine wave 1502 is 100 MHz, then the impulse train generator 1508 generates a series of very sharp narrow pulses 1504 of the same frequency.”)
As per claim 5, The sensing system of claim 1, wherein the sensing system is a radar system. (Josefsberg paragraph 0024 discloses, “The present invention emphasizes that by incorporating the ultra-low phase noise synthesizer in existing RADAR system, the performance of the RADAR system will be improved substantially in terms of target detection accuracy and resolution and because of this it can become the dominant sensor for the handling of autonomous cars.”)
As per claim 6, The sensing system of claim 1, wherein the sensing system is a lidar system. (Josefsberg paragraph 0303 discloses, “Advantageously, the present disclosure discloses usage of Radar with ultra-low phase noise technology in conjunction with SAR technology or without to be combined with LiDar as an overall surroundings mapping solution.”)
As per claim 7, The sensing system of claim 1, wherein a vehicle comprises the sensing system. (Josefsberg paragraph 0032 discloses, “Additionally, a vehicle with RADAR imaging capabilities may create contact with other vehicles that have that same feature. The group of 2 vehicles or more will set up an identification scheme so that every vehicle will be able to detect return signals from every other vehicle and thus combine a 3-dimensional map of the surroundings for immediate autonomous driving purposes and/or mapping or any other purpose.”)
As per claim 8, The sensing system of claim 1, wherein the first electromagnetic signal generated by the transmitter module is a frequency modulated continuous wave (FMCW) waveform. (Josefsberg paragraph 0096 discloses, “Further, the present disclosure may utilize modulated signal such as Frequency Modulated Continuous Wave (FMCW) of any type or any other modulated signal for the RADAR Unit.”)
As per claim 9, The sensing system of claim 1, wherein the first electromagnetic signal generated by the transmitter module is an amplitude modulated continuous wave (AMCW) waveform. (Josefsberg paragraphs 0120, 0121 and paragraph 0285 discloses, “Amplitude of the transmitted and returned RADAR signals may be calculated to identify the objects that may be visually obscured.”)
As per claim 10, The sensing system of claim 1, further comprising: a processing unit configured to generate a map based at least on data representative of the second portion of the mixed electromagnetic signal corresponding to the terminal interval of the defined period, the map comprises at least range data for the object in the environment proximate to the sensing system. (Josefsberg paragraph 0033 discloses, “The combined object detection and imaging system may be used as real-time sensors and or as mapping device.” And paragraph 0253 discloses, “The information associated with the various data points may also be referred to as range data, and may provide information related to the position and orientation of objects in the environment relative to the vehicle (e.g., a 3D mapping of the environment). The data points may also enable a computing system to determine materials and other information about objects in the environment.”)
As per claim 11, A vehicle, comprising: a sensing system, comprising: 
a transmitter module configured to generate a first electromagnetic signal and emit a first portion of the first electromagnetic signal into an environment proximate to the vehicle during a defined period, the first portion of the first electromagnetic signal being a transmitted electromagnetic signal, the defined period comprises a leading interval and a terminal interval; (Josefsberg paragraph 0028 discloses, “a transmitter for transmitting at least one radio signal;” and paragraph 0009 discloses, “Automotive RADAR systems use a pulse-Doppler approach, where the transmitter operates for a short period, known as the pulse repetition interval (PRI),”)
a receiver module configured to receive a reflected electromagnetic signal responsive to the transmitted electromagnetic signal, the reflected electromagnetic signal corresponding to a reflection of a portion of the transmitted electromagnetic signal by an object in the environment proximate to the vehicle; (Josefsberg paragraph 0028 discloses, “a receiver for receiving at least one radio signal returned from one or more objects/targets” and paragraph 0009 discloses, “As the RADAR returns, the reflections are processed coherently to extract range and relative motion of detected objects. Another approach is to use continuous wave frequency modulation (CWFM).”)
a mixer module configured to mix the reflected electromagnetic signal received by the receiver module and a second portion of the first electromagnetic signal generated by the transmitter module to output a mixed electromagnetic signal; (Josefsberg paragraph 0107 discloses, “A phase detector or phase comparator is a frequency mixer, analog multiplier or logic circuit that generates a voltage signal which represents the difference in phase between two signal inputs.”)
a digitizer module configured to digitize the mixed electromagnetic signal to output digital data; and a switching component configured to filter the digital data such that the switching component causes a first portion of the digital data corresponding to the leading interval of the defined period to be removed, wherein the switching component causes a second portion of the digital data corresponding to the terminal interval of the defined period to be outputted. (Josefsberg paragraph 0034 discloses, “Further, the at least one ultra-low phase noise frequency synthesizer further comprises at least one fixed frequency multiplier configured to receive and multiply the at least one output signal generated by the at least one main PLL by a predefined factor to generate at least one final output signal of at least one final output frequency. The at least one ultra-low phase noise frequency synthesizer is implemented on the same electronic circuitry or on a separate electronic circuitry. Further, the ultra-low phase noise frequency synthesizer may be used to generate the up or down converting signal of the RADAR unit.”)
As per claim 12, The vehicle of claim 11, wherein the terminal interval corresponds to a defined fraction of the defined period, the defined fraction is a rational number. (Josefsberg paragraph 0041 discloses, “The ultra-low phase noise frequency synthesizer comprises one main PLL (Phase Lock Loop) and one reference sampling PLL. The main PLL further comprises one Fractional-N Synthesizer chip, one primary VCO (Voltage Controlled Oscillator) and one down convert mixer. The Fractional-N Synthesizer chip includes one Digital Phase Detector and one software controllable variable frequency divider.”)
As per claim 13, The vehicle of claim 11, wherein the terminal interval spans a time interval within the defined period based at least on a defined range of a target object in the environment relative to the vehicle. (Josefsberg paragraph 0144 discloses, “The comb generator 1404 turns the input sine wave 1502 to a series of very narrow pulses 1504 with same time period T1, and a pulse bandwidth as tp in the time domain. For example, if the frequency of input sine wave 1502 is 100 MHz, then the impulse train generator 1508 generates a series of very sharp narrow pulses 1504 of the same frequency.”)
As per claim 14, The vehicle of claim 11, wherein the sensing system is one of a radar system or a lidar system. (Josefsberg paragraph 0024 discloses, “The present invention emphasizes that by incorporating the ultra-low phase noise synthesizer in existing RADAR system, the performance of the RADAR system will be improved substantially in terms of target detection accuracy and resolution and because of this it can become the dominant sensor for the handling of autonomous cars.”) and (Josefsberg paragraph 0303 discloses, “Advantageously, the present disclosure discloses usage of Radar with ultra-low phase noise technology in conjunction with SAR technology or without to be combined with LiDar as an overall surroundings mapping solution.”)
As per claim 15, The vehicle of claim 11, wherein the first electromagnetic signal generated by the transmitter module is a frequency modulated continuous wave (FMCW) waveform. (Josefsberg paragraph 0096 discloses, “Further, the present disclosure may utilize modulated signal such as Frequency Modulated Continuous Wave (FMCW) of any type or any other modulated signal for the RADAR Unit.”)
As per claim 16, The vehicle of claim 11, further comprising: a processing unit configured to generate a map based at least on the second portion of the digital data corresponding to the terminal interval of the defined period, the map comprises at least range data for the object in the environment proximate to the vehicle. (Josefsberg paragraph 0144 discloses, “The comb generator 1404 turns the input sine wave 1502 to a series of very narrow pulses 1504 with same time period T1, and a pulse bandwidth as tp in the time domain. For example, if the frequency of input sine wave 1502 is 100 MHz, then the impulse train generator 1508 generates a series of very sharp narrow pulses 1504 of the same frequency.”)
As per claim 18, A method performed by a sensing system, comprising: 
generating a first electromagnetic signal; (Josefsberg paragraph 0028 discloses, “a transmitter for transmitting at least one radio signal;” and paragraph 0009 discloses, “Automotive RADAR systems use a pulse-Doppler approach, where the transmitter operates for a short period, known as the pulse repetition interval (PRI),”)
emitting a first portion of the first electromagnetic signal into an environment proximate to the sensing system during a defined period, the first portion of the first electromagnetic signal being a transmitted electromagnetic signal, the defined period comprises a leading interval and a terminal interval; (Josefsberg paragraph 0028 discloses, “a transmitter for transmitting at least one radio signal;” and paragraph 0009 discloses, “Automotive RADAR systems use a pulse-Doppler approach, where the transmitter operates for a short period, known as the pulse repetition interval (PRI),”)
receiving a reflected electromagnetic signal responsive to the transmitted electromagnetic signal, the reflected electromagnetic signal corresponding to a reflection of a portion of the transmitted electromagnetic signal by an object in the environment proximate to the sensing system; (Josefsberg paragraph 0028 discloses, “a receiver for receiving at least one radio signal returned from one or more objects/targets” and paragraph 0009 discloses, “As the RADAR returns, the reflections are processed coherently to extract range and relative motion of detected objects. Another approach is to use continuous wave frequency modulation (CWFM).”)
filtering the reflected electromagnetic signal such that a first portion of the reflected electromagnetic signal corresponding to the leading interval of the defined period is removed; (Josefsberg paragraph 0107 discloses, “A phase detector or phase comparator is a frequency mixer, analog multiplier or logic circuit that generates a voltage signal which represents the difference in phase between two signal inputs.”)and 
mixing a second portion of the reflected electromagnetic signal corresponding to the terminal interval of the defined period and a second portion of the first electromagnetic signal to output a mixed electromagnetic signal. (Josefsberg paragraph 0034 discloses, “Further, the at least one ultra-low phase noise frequency synthesizer further comprises at least one fixed frequency multiplier configured to receive and multiply the at least one output signal generated by the at least one main PLL by a predefined factor to generate at least one final output signal of at least one final output frequency. The at least one ultra-low phase noise frequency synthesizer is implemented on the same electronic circuitry or on a separate electronic circuitry. Further, the ultra-low phase noise frequency synthesizer may be used to generate the up or down converting signal of the RADAR unit.”)
As per claim 19, The method of claim 18, further comprising: digitizing the mixed electromagnetic signal to output digital data. (Josefsberg paragraph 0025 discloses, “A system that utilizes an ultra-low phase noise synthesizer will be able to provide data to a processor that can determine the electromagnetic characteristics of an object with sufficient accuracy so that the system is able to determine if the object is a living object such as a human being or an animal or if it is inanimate.”)
As per claim 20, The method of claim 18, further comprising: generating a map based at least on data representative of the mixed electromagnetic signal, the map comprises at least range data for the object in the environment proximate to the sensing system. (Josefsberg paragraph 0033 discloses, “The combined object detection and imaging system may be used as real-time sensors and or as mapping device.” And paragraph 0253 discloses, “The information associated with the various data points may also be referred to as range data, and may provide information related to the position and orientation of objects in the environment relative to the vehicle (e.g., a 3D mapping of the environment). The data points may also enable a computing system to determine materials and other information about objects in the environment.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Josefsberg US 2019/0128998 in view of Bilik US 2018/0149738.
As per claim 17, The vehicle of claim 16, further comprising: a control system configured to control an operation of the vehicle based at least on the map. (Bilik paragraph 0018 teaches, “In one embodiment, the control unit 110 determines the distance and/or velocity of the first and second targets 104, 114 with respect to the vehicle 100 and may cooperate with a collision-avoidance system 112 to control steering and acceleration/deceleration components to perform necessary maneuvers at the vehicle 100 to avoid the first and second targets 104, 114.”)
             Josefsberg discloses a radar target detection and imaging system for autonomous vehicles with ultra-low phase noise frequency synthesizer. Josefsberg does not disclose controlling the operation of a vehicle based at least on the map. Bilik teaches of controlling a vehicle based upon mapping of obstruction in the path of a vehicle. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Bilik et.al. into the invention of Josefsberg. Such incorporation is motivated by the need to ensure safe operation of the vehicle.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666